ICJ_175_1955AmityTreaty_IRN_USA_2019-04-08_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


          ALLEGED VIOLATIONS
OF THE 1955 TREATY OF AMITY, ECONOMIC
   RELATIONS, AND CONSULAR RIGHTS
   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                 OF AMERICA)


             ORDER OF 8 APRIL 2019




                 2019
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


       VIOLATIONS ALLÉGUÉES
  DU TRAITÉ D’AMITIÉ, DE COMMERCE
  ET DE DROITS CONSULAIRES DE 1955
   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                  D’AMÉRIQUE)


          ORDONNANCE DU 8 AVRIL 2019

                               Oﬃcial citation :
    Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
       and Consular Rights (Islamic Republic of Iran v. United States
                    of America), Order of 8 April 2019,
                         I.C.J. Reports 2019, p. 352




                         Mode oﬃciel de citation :
             Violations alléguées du traité d’amitié, de commerce
 et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                  d’Amérique), ordonnance du 8 avril 2019,
                          C.I.J. Recueil 2019, p. 352




                                                             1167
                                             Sales number
ISSN 0074-4441                               No de vente:
ISBN 978-92-1-157369-5

                                    8 APRIL 2019

                                       ORDER




           ALLEGED VIOLATIONS
 OF THE 1955 TREATY OF AMITY, ECONOMIC
    RELATIONS, AND CONSULAR RIGHTS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




         VIOLATIONS ALLÉGUÉES
    DU TRAITÉ D’AMITIÉ, DE COMMERCE
    ET DE DROITS CONSULAIRES DE 1955
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




                                   8 AVRIL 2019

                                  ORDONNANCE

                                                                        352




              COUR INTERNATIONALE DE JUSTICE
                              ANNÉE 2019
                                                                                  2019
                                8 avril 2019                                     8 avril
                                                                               Rôle général
                                                                                 no 175
          VIOLATIONS ALLÉGUÉES
     DU TRAITÉ D’AMITIÉ, DE COMMERCE
     ET DE DROITS CONSULAIRES DE 1955
       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                      D’AMÉRIQUE)




                            ORDONNANCE



  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de
l’article 44 de son Règlement,
   Vu l’ordonnance du 10 octobre 2018, par laquelle la Cour a ﬁxé, respec-
tivement, au 10 avril 2019 et au 10 octobre 2019 les dates d’expiration des
délais pour le dépôt du mémoire de la République islamique d’Iran et du
contre-mémoire des Etats-Unis d’Amérique ;
   Considérant que, par lettre datée du 1er avril 2019 et reçue au Greﬀe le
même jour, le coagent de la République islamique d’Iran a prié la Cour
de proroger d’un mois et demi le délai pour le dépôt du mémoire et a
indiqué les raisons à l’appui de cette demande ; et considérant que, dès
réception de cette lettre, le greﬃer adjoint, se référant au paragraphe 3 de
l’article 44 du Règlement, en a fait tenir copie à l’agent des Etats-Unis
d’Amérique ;
   Considérant que, par lettre datée du 5 avril 2019 et parvenue au Greﬀe
le même jour, l’agent des Etats-Unis d’Amérique a indiqué que son gou-
vernement n’avait pas d’objection à la prorogation de délai sollicitée par
la République islamique d’Iran,
 Reporte au 24 mai 2019 la date d’expiration du délai pour le dépôt du
mémoire de la République islamique d’Iran ;

                                                                          4

             traité d’amitié de 1955 (ordonnance 8 IV 19)                   353

  Reporte au 10 janvier 2020 la date d’expiration du délai pour le dépôt
du contre-mémoire des Etats-Unis d’Amérique ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit avril deux mille dix-neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République islamique d’Iran
et au Gouvernement des Etats-Unis d’Amérique.


                                                    Le président,
                                       (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Couvreur.




                                                                              5

